DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 04/21/2022 has been entered. Claims 1-20 remain pending in the application. the amendments to the claims have overcome the 112f rejection and claims’ objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 19, and 20 recites in lines 11-12 and 19 the limitations “determine a first final measurement point and a second final measurement point before measurement” and “measure  a size of a measurement range on the ultrasound image based on the first final measurement point and the second final measurement point.”. it is unclear whether the “measure a size” in line 19 and the “measurement” in line 12 refers to the same measurement. If not the same, what “measurement” in line 12 refers to?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazato (JP 2008161220, machine translation copy is used for citation purposes).
Regarding claim 1, Nakazato teaches A measurement apparatus comprising (abstract): a processor configured to: 
 generate a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a monitor (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generate first correction support information for supporting correction of at least one position of the first measurement point or the second measurement point on the first straight line on the basis of the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point);
 	display the first correction support information on the monitor (para. 0033), and on the basis of instructions input in a state where the first correction support information is displayed on the monitor (paragraph 0094), determine a first final measurement point and a second final measurement point before measurement (paragraphs 0043-0054; the system preform the setting of the outer membrane SP64 and the inner membrane SP66 points and their correction points before performing the IMT measurements – the setting of the inner membrane point is considered the first final measurement point, and the setting of the outer membrane points is considered the second final measurement point), the first final measurement point is of the first measurement point or a first corrected measurement point corrected from the first measurement point based on the first correction support information (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), 
and the second final measurement point is one of the second measurement point or a second corrected measurement point corrected from the second measurement point based on the first correction support information (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.);
and measure a size of a measurement range on the ultrasound image based on the first final measurement point and the second final measurement point (paragraph 0054).

Regarding claim 2, Nakazato teaches the measurement apparatus according to claim 1, wherein the processor is configured to generate the first correction support information on the basis of the first measurement point, the second measurement point, and the first brightness profile (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).). 

Regarding claim 3, Nakazato teaches the measurement apparatus according to claim 2, wherein the processor is configured to detect a first measurement candidate point that is a correction candidate of the first measurement point from a first range including the first measurement point in the first brightness profile on the basis of a brightness change amount of the first range (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).),  and output information indicating a position of one or both of the first measurement candidate point and the second measurement candidate point as the first44 correction support information (paragraph 0033).

Regarding claim 4, Nakazato teaches the measurement apparatus according to claim 3 (abstract), wherein the processor is configured to determine first reliability of the first measurement candidate point on the basis of a difference between a brightness value at a position of the first measurement candidate point and a brightness value at a position adjacent to the position of the first measurement candidate point and a distance between the first measurement candidate point and the first measurement point (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), determine second reliability of the second measurement candidate point on the basis of a difference between a brightness value at a position of the second measurement candidate point and a brightness value at a position adjacent to the position of the second measurement candidate point and a distance between the second measurement candidate point and the second measurement point (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.), and output information indicating the first reliability and the second reliability as the first correction support information (paragraph 0033).

Regarding claim 5, Nakazato the measurement apparatus according to claim 3, wherein the first range is a range over the first measurement point, and the second range is a range over the second measurement point (paragraphs 0046 and 0053; the threshold value σ1 as a reference, pixels belonging to the set range from the average brightness B0 to the brightness B1 of the intima SP66 are extracted. The setting range is a range from the average luminance C0 to the luminance C1 of the outer membrane SP64.). 

Regarding claim 6, Nakazato the measurement apparatus according to claim 3, wherein the first range is a range over the first measurement point, and the second range is a range over the second measurement point (paragraphs 0046 and 0053; the threshold value σ1 as a reference, pixels belonging to the set range from the average brightness B0 to the brightness B1 of the intima SP66 are extracted. The setting range is a range from the average luminance C0 to the luminance C1 of the outer membrane SP64.). 

Regarding claim 7, Nakazato the measurement apparatus according to claim 3, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 8, Nakazato the measurement apparatus according to claim 3, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 9, Nakazato the measurement apparatus according to claim 5, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 10, Nakazato the measurement apparatus according to claim 5, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 11, Nakazato the measurement apparatus according to claim 7, wherein the size of each of the first range and the second range is changed according to an operating condition of the ultrasound diagnostic apparatus, an observation target site by the ultrasound diagnostic apparatus, an attribute of an observation target person by the ultrasound diagnostic apparatus, or a combination thereof (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 12, Nakazato the measurement apparatus according to claim 7, wherein the size of each of the first range and the second range is changed according to an operating condition of the ultrasound diagnostic apparatus, an observation target site by the ultrasound diagnostic apparatus, an attribute of an observation target person by the ultrasound diagnostic apparatus, or a combination thereof (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 13, Nakazato teaches the measurement apparatus according to claim 2, wherein the processor is configured to detect a first measurement candidate point that is a correction candidate of the first measurement point from a first range including the first measurement point in the first brightness profile on the basis of a brightness change amount of the first range (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), detect a second measurement candidate point that is a correction candidate of the second measurement point from a second range including the second measurement point in the first brightness profile on the basis of a brightness change amount of the second range (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.), and output the first brightness profile and information indicating positions of the first measurement candidate point, the second measurement candidate point, the first measurement point, and the second measurement point in the first brightness profile, as the first correction support information (paragraph 0033).

Regarding claim 18, Nakazato teaches the ultrasound diagnostic apparatus comprising: the measurement apparatus according to claim 1 the processor is configured to generate the ultrasound image based on an output signal of an ultrasonic endoscope (paragraph 0027).

Regarding claim 19, Nakazato teaches a measurement method comprising (abstract): generating a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a monitor (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generating first correction support information for supporting correction of at least one position of the first measurement point or the second measurement point on the first straight line on the basis of the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point); and 48 displaying the first correction support information on the monitor (para. 0033), determining a first final measurement point and a second final measurement point before measurement (paragraphs 0043-0054; the system preform the setting of the outer membrane SP64 and the inner membrane SP66 points and their correction points before performing the IMT measurements - – the setting of the inner membrane point is considered the first final measurement point, and the setting of the outer membrane points is considered the second final measurement point), the first final measurement point is of the first measurement point or a first corrected measurement point corrected from the first measurement point based on the first correction support information (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), and the second final measurement point is one of the second measurement point or a second corrected measurement point corrected from the second measurement point based on the first correction support information (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.), 
and measuring a size of a measurement range on the ultrasound image based on the first final measurement point and the second final measurement point (paragraph 0054).
	
Regarding claim 20, Nakazato teaches a non-transitory computer readable recording medium storing a measurement program that causes a computer to perform (paragraph 0027): generating a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a monitor (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generating first correction support information for supporting correction of at least one position of the first measurement point or the second measurement point on the first straight line on the basis of the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point); and displaying the first correction support information on the monitor (para. 0033), determining a first final measurement point and a second final measurement point before measurement (paragraphs 0043-0054; the system preform the setting of the outer membrane SP64 and the inner membrane SP66 points and their correction points before performing the IMT measurements – the setting of the inner membrane point is considered the first final measurement point, and the setting of the outer membrane points is considered the second final measurement point), the first final measurement point is of the first measurement point or a first corrected measurement point corrected from the first measurement point based on the first correction support information (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), and the second final measurement point is one of the second measurement point or a second corrected measurement point corrected from the second measurement point based on the first correction support information (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.), 
and measuring a size of a measurement range on the ultrasound image based on the first final measurement point and the second final measurement point (paragraph 0054).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 2008161220, machine translation copy is used for citation purposes) in the view of Kamiyama (JP2013111434, machine translation copy is used for citation purposes).

Regarding claim 14, Nakazato teaches the measurement apparatus according to claim 2, wherein the processor is configured to acquire a first measurement candidate point that is a correction candidate of the first measurement point and a second measurement candidate point that is a correction candidate of the second measurement point (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point).
However, Nakazato fails to explicitly teach a learned model by inputting at least the first measurement point, the second measurement point, or the first brightness profile to a learned model, and outputs information including one or both positions of the first measurement candidate point and the46 second measurement candidate point as the first correction support information, the learned model output the first measurement candidate point and the second measurement candidate point by inputting at least the first measurement point, the second measurement point, or the first brightness profile.
Kamiyama, in the same field of endeavor, teaches a learned model by inputting at least the first measurement point, the second measurement point, or the first brightness profile to a learned model, and outputs information including one or both positions of the first measurement candidate point and the46 second measurement candidate point as the first correction support information (paragraphs 0088, 0092, and 0103, the algorithm input information regarding the luminance distribution to get the correction points), the learned model outputs the first measurement candidate point and the second measurement candidate point by inputting at least the first measurement point, the second measurement point, or the first brightness profile (paragraphs 0088, 0092, and 0103, the algorithm output the correction points information based on the inputted luminance distribution information).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Kamiyama to provide a learned model to output candidate points. This modification will allow the system to output more reliable measurements and reduce the needs for the user to input special information (paragraph 0104).

Regarding claim 15, Nakazato teaches the measurement apparatus according to claim 2 (abstract), wherein the processor is configured to output the first brightness profile and information indicating positions of the first measurement point and the second measurement point in the first brightness profile as the first correction support information (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points).
However fails to explicitly teach in a case where a point that is different from the first measurement point and the second measurement point and closer to the first measurement point than the second measurement point is specified for the first brightness profile displayed on the monitor, set the point as the first corrected measurement point, and in a case where a point that is different from the first measurement point and the second measurement point and closer to the second measurement point than the first measurement point is specified, sets the point as the second corrected measurement point.
Kamiyama, in the same field of endeavor, teaches in a case where a point that is different from the first measurement point and the second measurement point and closer to the first measurement point than the second measurement point is specified for the first brightness profile displayed on the monitor, set the point as the first corrected measurement point (paragraph 0060, the determination unit sets a correction point that is different form the first and second points but it is closer to the designated point), and in a case where a point that is different from the first measurement point and the second measurement point and closer to the second measurement point than the first measurement point is specified, sets the point as the second corrected measurement point (paragraph 0060, the determination unit sets a correction point that is different form the first and second points but it is closer to the designated point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Kamiyama to provide candidate points. This modification will allow the system to output more reliable measurements.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 2008161220, machine translation copy is used for citation purposes) in the view of Okamoto (JP 2019083960, machine translation copy is used for citation purposes).

Regarding claim 16, Nakazato teaches the measurement apparatus according to claim 1, wherein the processor is configured to generate a second brightness profile on a second straight line (paragraph 0084, setting another brightness profile), and generate second correction support information for supporting correction of at least one position of the measurement point or the measurement point on the straight line on the basis of the second brightness profile (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).),  and display the second correction support information on the monitor (paragraph 0033), and on the basis of instructions input in a state where the second correction support information is displayed on the display unit (paragraph 0094), determine one of the measurement point or a corrected measurement point corrected from the measurement point based on the second correction support information as a final measurement point (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), determine one of the measurement point or a corrected measurement point corrected from the measurement point based on the second correction support information as a final measurement point (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.),  
However, Nakazato fails to explicitly teach a second straight line and is orthogonal to the first straight line. setting a third measurement point and a fourth measurement point specified for the ultrasound image and measures an area of an elliptical measurement range passing 47 through the first final measurement point, the second final measurement point, the third final measurement point, and the fourth final measurement point in the ultrasound image.
Okamoto, in the same field of endeavor, teaches a second straight line and is orthogonal to the first straight line (figure 5D) setting a third measurement point and a fourth measurement point specified for the ultrasound image paragraphs 0066-0067, setting multiple measurement points), and measures an area of an elliptical measurement range passing 47 through the first final measurement point, the second final measurement point, the third final measurement point, and the fourth final measurement point in the ultrasound image (paragraph 0036).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Okamoto to provide a third and fourth measurement points. This modification will allow the system to output more reliable measurements. The number of points increases to set the shape more accurately (paragraph 0079).

Regarding claim 17, Nakazato teaches the measurement apparatus according to claim 16, wherein the processor is configured to detect a measurement candidate point that is a correction candidate of the measurement point from a range including the measurement point in the second brightness profile on the basis of a brightness change amount of the range (paragraphs 0044-0047; the extraction means 28 sets a threshold σ1 for extracting a pixel (pixel) corresponding to the intima 42 by the region growing method (S201). The absolute value of the luminance difference between the obtained average luminance B0 and luminance B1 of the intima SP66 is set as the threshold σ1. Further, a weighted average or the like may be used instead of the average luminance B0.  Based on the threshold value σ 1, a region formed by pixels corresponding to the intima 42 is extracted by the extraction unit 28. for a pixel adjacent to the inner membrane SP66, the absolute value of the luminance difference between the luminance B2 of the pixel and the luminance B1 of the inner membrane SP66 is obtained. The obtained value is compared with the threshold σ1 (S202). When the absolute value of the luminance difference is smaller than the threshold σ1, it is determined that the pixel having the luminance B2 corresponds to the inner film 42, and thus the pixel having the luminance B2 is extracted (S203).), detect a measurement candidate point that is a correction candidate of the measurement point from a range including the measurement point in the second brightness profile on the basis of a brightness change amount of the range (paragraphs 0050-0053; the threshold value σ2 for obtaining the boundary between the outer membrane 46 and the middle membrane 44 is set by the extraction means 28 (S301). For example, as shown in FIG. 8, the width is 3 pixels in the direction of blood flow from the outer membrane SP64 and 3 pixels in the reverse direction of blood flow from the outer membrane SP64. The rectangular area 59 is set. A luminance difference between the obtained average luminance C0 and luminance C1 of the outer membrane SP64 is set as the threshold σ2. Similar to the processing shown in FIG. 5, pixel extraction processing is performed on the pixel (i, j) of the ROI 36 including the outer membrane SP64 (S302, S303). For example, when the luminance difference between the luminance of the pixel to be extracted and the luminance C1 of the outer membrane SP64 belongs to the setting range, the pixel to be extracted is extracted.), and generate information including one or both positions of the measurement candidate point and the measurement candidate point as the second correction support information (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point), 
However, Nakazato fails to explicitly teach and in a state where the second straight line intersects points other than a midpoint of a line segment connecting the first final measurement point and the second final measurement point, the correction support information generation unit detects the third measurement candidate point and the fourth measurement candidate point at equal distances from the midpoint by moving the second straight line, the third measurement point, and the fourth measurement point in parallel along the line segment to have a state where the second straight line intersects the midpoint .
Okamoto, in the same field of endeavor, teaches in a state where the second straight line intersects points other than a midpoint of a line segment connecting the first final measurement point and the second final measurement point, the correction support information generation unit detects the third measurement candidate point and the fourth measurement candidate point at equal distances from the midpoint by moving the second straight line, the third measurement point, and the fourth measurement point in parallel along the line segment to have a state where the second straight line intersects the midpoint (figure 5, paragraph 0043, the operator is able to move the measurements points that define the start of an axis and the end of it).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Okamoto to provide a method to move the second line to intersect the first line. This modification will allow the system to output more reliable measurements.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Nakazato does not teach determine a first final measurement point and a second final measurement point before measurement. The examiner respectfully disagrees. Based on the claim language of the limitation “before measurement”, it is unclear whether the measurement is the same as the size of the measurement range or if it is the measurements of the correction points. The examiner interpreted the limitation as final measurement of the size of the measurement range. Based on the interpretation of the limitation Nakazato teaches setting the outer membrane SP64 and the inner membrane SP66 points and their correction points before performing the final IMT measurements in paragraphs 0043-0054.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793